Order entered November 7, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00811-CV

                          IN THE INTEREST OF A.M.B., A CHILD

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-02289

                                            ORDER
       We ordered this appeal submitted without the reporter’s record on October 4, 2018, after

appellant failed to comply with our directive to provide written verification she had requested the

record. We further ordered appellant to file her brief no later than November 2, 2018. On

October 23, 2018, the reporter’s record was filed.          Accordingly, on our own motion, we

VACATE our October 4th order and ORDER appellant to file her brief no later than December

7, 2018. Appellant may disregard the Court’s November 6, 2018 notice concerning the brief.


                                                      /s/     DAVID EVANS
                                                              JUSTICE